DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 91, 92 and 10 – 20 have been renumbered 9 – 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91 (now claim 9) and 92 (now claim 10) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 (now claim 9) recites the limitation "the at least damping member" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 92 (now claim 10) recites the limitation "the driving features" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 92 (now claim 10) and 14 (now claim 15) – 20 (now claim 21) are rejected under 35 U.S.C. 103 as being unpatentable over patent application number US 2006/0175108 A1 to Kubota.

Regarding claim 1, Conn discloses a snowmobile (10) comprising: 
	a frame (12) and a tunnel (39); 
	an engine (28) and skis (14a and 14b) coupled to the frame; 
	a drive clutch (not shown, Col. 6, Lns. 35-39) and a driven clutch (44), the driven clutch having an endless belt (belt 52) extending therebetween; 
	a drive shaft (36), at least one sprocket (drive sprockets 124).  However, Conn does not disclose: 
	a least one damping member; and 
	the at least one damping member extending radially around the drive shaft and the at least one sprocket extending radially around the at least one damping member.

Kubota discloses a snowmobile comprising:
	at least one damping member (dampers 42 and 43, and dampers 52a, 52b, 53a and 53b); and 
	the at least one damping member extending radially around the drive shaft (drive shaft 20) and at least one sprocket (sprockets 41a and 41b) extending radially around the at least one damping member (Fig. 13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to reduce the noise and vibration coming from the snowmobile’s drive train.

Regarding claims 3 – 92 (now claim 10) Conn, modified by Kubota, discloses the snowmobile (10) of claim 1.  Conn further does not teach claims 3 – 92 (now claim 9).  However, Kubota further discloses:
	[Claim 3] wherein the at least one damping member (dampers 42 and 43, and dampers 52a, 52b, 53a and 53b) is formed form a polymeric or rubber material (polyethylene polymer, Paragraph [0068]);
	[Claim 4] wherein the at least one damping member (dampers 42 and 43, and dampers 52a, 52b, 53a and 53b) is integrally formed with the at least one sprocket (drive sprockets 124);
	[Claim 5] wherein the integrally formed sprocket and damping member (dampers 42 and 43, and dampers 52a, 52b, 53a and 53b) are formed by overmolding (integral molding, Paragraph [0068]);
	[Claim 6] wherein the at least one damping member (dampers 42 and 43, and dampers 52a, 52b, 53a and 53b) includes a plurality of radially projecting lugs (each damper 52a and 52b forms a lug surrounding drive projections 57, Fig. 16);
	[Claim 7] wherein the lugs (each damper 52a and 52b forms a lug surrounding drive projections 57) are in contact with corresponding recesses (web portion 26b) in the at least one sprocket (drive sprockets 124);
	[Claim 8] wherein the damping member (dampers 42 and 43, and dampers 52a, 52b, 53a and 53b) is attached to the drive shaft (20; Fig. 16);
	[Claim 92 (now claim 10)] wherein the driving features comprise splines or extending projections (drive projections 57).
	
Regarding claims 14 (now claim 15) – 16 (now claim 17), 18 (now claim 19) and 19 (now claim 20), Conn, modified by Kubota, discloses the snowmobile (10) of claim 1.  Conn further teaches:
	[Claim 14 (now claim 15)] wherein the drive shaft (36) comprises a tubular driveshaft including two or more interior channels (interior portion 90), the channels positioned in a substantially longitudinal orientation (Fig. 14B);
	[Claims 15 (now claim 16) and 18 (now claim 19)] the drive shaft (36) further comprising two or more sprocket driving features (external ribs 100) on an exterior surface of the tubular driveshaft (Col. 9, Lns. 26 – 40); and
	[Claims 16 (now claim 17) and 19 (now claim 20)] the drive shaft (36) further comprising one or more fitting components (first and second end caps 108 and 118), positioned at one or more distal ends (first and second ends 94 and 96, respectively) of the drive shaft (Fig. 14B).

Regarding claim 17 (now claim 18), Conn discloses a snowmobile (10) comprising: 
	a frame (12) and a tunnel (39); 
	an engine (28) and skis (14a and 14b) coupled to the frame; 
	a drive clutch (not shown, Col. 6, Lns. 35-39) and a driven clutch (44), the driven clutch having an endless belt (belt 52) extending therebetween; 
	a drive shaft (36), at least one sprocket (drive sprockets 124), and
	wherein the drive shaft includes a tubular driveshaft including two or more interior channels (interior portion 90), the channels positioned in a substantially longitudinal orientation (Fig. 14B).  However, Conn does not disclose: 
	a least one damping member; and 
	the at least one damping member extending radially around the drive shaft and the at least one sprocket extending radially around the at least one damping member.

Kubota discloses a snowmobile comprising:
	at least one damping member (dampers 42 and 43, and dampers 52a, 52b, 53a and 53b); and 
	the at least one damping member extending radially around a drive shaft (drive shaft 20) and at least one sprocket (sprockets 41a and 41b) extending radially around the at least one damping member (Fig. 13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to reduce the noise and vibration coming from the snowmobile’s drive train.

Regarding claim 20 (now claim 21), Conn discloses a snowmobile (10) comprising: 
	a frame (12) and a tunnel (39); 
	an engine (28) and skis (14a and 14b) coupled to the frame; 
	a drive clutch (not shown, Col. 6, Lns. 35-39) and a driven clutch (44), the driven clutch having an endless belt (belt 52) extending therebetween; and
	a drive shaft (36), at least one sprocket (drive sprockets 124).  However, Conn does not disclose: 
	at least one damping member; and 
	the at least one damping member extending radially around the drive shaft and the at least one sprocket extending radially around the at least one damping member; and
	wherein the at least one damping member includes a plurality of radially projecting lugs in contact with corresponding recesses in the at least one sprocket.

Kubota discloses a snowmobile comprising:
	at least one damping member (dampers 52a and 52b); and 
	the at least one damping member extending radially around a drive shaft (drive shaft 20) and at least one sprocket (sprockets 51) extending radially around the at least one damping member (Fig. 16) wherein the at least one damping member includes a plurality of radially projecting lugs (each damper 52a and 52b forms a lug surrounding drive projections 57) in contact with corresponding recesses (web portion 26b) in the at least one sprocket (See Fig. 16).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to reduce the noise and vibration coming from the snowmobile’s drive train, by including damping numbers as described by Kubota.

Claims 2, 10 (now claim 11) and 11 (now claim 12) are rejected under 35 U.S.C. 103 as being unpatentable over Conn, and Kubota (considering patent application publication number US 2009/0183739 A1 to Wondka as a teaching reference).

	Regarding claims 2, 10 (now claim 11) and 11 (now claim 12), Conn, modified by Kubota, discloses the snowmobile (10) of claim 1.  Conn does not disclose the claimed “at least one damping member” of claims 2, 10 (now claim 11) and 11 (now claim 12).  However, as mentioned above, Kubota discloses at least one damping member (dampers 42 and 43, and dampers 52a, 52b, 53a and 53b).  Kubota further discloses the dampers are made of a super high polyethylene polymer.  Although, Kubota is silent about the Shore A hardness value, polyethylene is known to have a Shore A value of between 60 and 90.  For instance, patent application number US 2009/0183739 A1 to Wondka teaches a polyethylene with a Shore A hardness between 60 and 90 (Paragraph [0108]).  Therefore, Conn and Kubota, together, are considered to teach the claimed damping members.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Conn’s snowmobile to have polyethylene damping members, in the claimed Shore A hardness ranges above, taught by Kubota, to suppress noise and provide increased durability.

Allowable Subject Matter
Claim 91 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 12 (now claim 13) and 13 (now claim 14) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 91 (now claim 9), Conn, modified by Kubota, discloses the snowmobile of claim 1, but they do not disclose an interior of the at least damping member includes driving features that correspond with locking features on the driveshaft.  Other prior art does not disclose claim 91 (now claim 9), singly or in combination.

Regarding claims 12 (now claim 13) and 13 (now claim 14), Conn, modified by Kubota, discloses the snowmobile of claim 1, but they do not disclose the at least one damping member comprises one or more of a hydraulic damper, viscous coupling, and biasing member.  Other prior art does not disclose claim 12 (now claim 13), singly or in combination.  Claim 13 (now claim 14) depends from claim 12 (now claim 13), and therefore, would also be allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-2721000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                           

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611